United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-1031
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Kenneth Robert Simpson

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: May 25, 2016
                                Filed: May 31, 2016
                                   [Unpublished]
                                   ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       At a supervised release revocation hearing, Kenneth Simpson admitted that
immediately upon commencement of his lifetime term of supervision, he had refused
to follow his probation officer’s instruction to register as a sex offender. He directly
appeals after the district court1 revoked supervision, sentenced him to 12 months in
prison, and reimposed a lifetime term of supervision.

       Upon careful review of the record and the parties’ briefs, we conclude that
Simpson’s arguments for reversal lack merit. First, we reject his argument that the
district court abused its discretion by failing to recuse itself. See United States v.
Martin, 757 F.3d 776, 778 (8th Cir. 2014) (standard of review). Second, Simpson’s
challenges regarding jurisdiction and double jeopardy amount to improperly raised
collateral attacks on his underlying conviction and sentence. See United States v.
Miller, 557 F.3d 910, 913 (8th Cir. 2009). Third, the record supports the district
court’s finding that Simpson violated his supervised release. See United States v.
Black Bear, 542 F.3d 249, 252 (8th Cir. 2008) (standard of review). Fourth, the court
did not err in reimposing a lifetime term of supervision, see 18 U.S.C.§§ 3583(h), (k);
United States v. Asalati, 615 F.3d 1001, 1006 (8th Cir. 2010) (reasonableness of
revocation sentence reviewed for abuse of discretion), and we reject his challenge to
the reimposition of special release conditions, see United States v. Koch, 625 F.3d
470, 481 (8th Cir. 2010). Finally, Simpson’s newly raised constitutional challenge to
the Sex Offender Registration Act is not properly before us. See Liberty State Bank
v. Minnesota Life & Health Ins. Guar. Ass’n, 149 F.3d 832, 834 (8th Cir. 1998).

      Accordingly, we affirm.
                     ______________________________




      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                         -2-